Case 19-43834      Doc 21     Filed 07/29/19 Entered 07/29/19 16:15:17           Main Document
                                           Pg 1 of 7


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

In Re: CHRISTY WHITE                         ) Case No. 19-43834
                                             )
                                             )
                                             )
                                             ) Chapter 13
                      Debtor,                )


                                 CERTIFICATE OF SERVICE
       COMES NOW Debtor, Christy White, by and through the attorney of record, Consumer

Law Center of St. Louis, and certifies that on July 29, 2019, pursuant to Local Rule 1009,

Debtors served the Chapter 13 Trustee via ECF, a true copy of the following AMENDED

Documents: Amended Schedule E/F, Declaration Concerning Debtor’s Schedules, Verification

of Creditor Matrix and Matrix.


                                             /s/ Rachelle Strong
                                             Rachelle Strong, Paralegal
                                             The Bankruptcy Company
Case 19-43834     Doc 21     Filed 07/29/19 Entered 07/29/19 16:15:17             Main Document
                                          Pg 2 of 7


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

In Re: CHRISTY WHITE                         ) Case No. 19-43834
                                             )
                                             )
                                             )
                                             ) Chapter 13
                      Debtor,                )




                                       MEMORANDUM
       PLEASE TAKE NOTICE, that pursuant to Federal Rule of Bankruptcy Procedure 1009,
the Debtor’s has filed an Amended Schedule E/F in order to add the creditor(s):


                                        Leap Credit LLC
                                3348 Peachtree Street NE Suite 150
                                       Atlanta, GA 30326



                                                    Respectfully Submitted
                                                    THE BANKRUPTCY COMPANY


                                                    /s/ David N. Gunn
                                                    David N. Gunn, #54880MO
                                                    2249 South Brentwood Blvd
                                                    St. Louis, MO 63144
                                                    Tel: 314-961-9822
                                                    Fax: 314-961-9825
                                                    generalmail@thebkco.com
              Case 19-43834                  Doc 21           Filed 07/29/19 Entered 07/29/19 16:15:17                                            Main Document
                                                                           Pg 3 of 7
 Fill in this information to identify your case:

 Debtor 1                  Christy White
                           First Name                       Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                       Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MISSOURI

 Case number           19-43834
 (if known)
                                                                                                                                                         Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

        No. Go to Part 2.
        Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          Leap Credit, LLC                                        Last 4 digits of account number         4518                                                        $2,874.43
              Nonpriority Creditor's Name
              3348 Peachtree St. NE, Ste. 150                         When was the debt incurred?             11/2017
              Atlanta, GA 30326
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                          Contingent
               Debtor 2 only                                          Unliquidated
               Debtor 1 and Debtor 2 only                             Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                 Student loans
              debt                                                     Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

               No                                                     Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                    Other. Specify     Cash Loan

 Part 3:        List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:        Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                   Total Claim


Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              49279                                                Best Case Bankruptcy
           Case 19-43834                    Doc 21            Filed 07/29/19 Entered 07/29/19 16:15:17 Main Document
 Debtor 1 Christy White                                                    Pg 4 of 7 Case number (if known) 19-43834
                        6a.   Domestic support obligations                                              6a.   $                 0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                      6b.   $                 0.00
                        6c.   Claims for death or personal injury while you were intoxicated            6c.   $                 0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.   6d.   $                 0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                  6e.   $                 0.00

                                                                                                                  Total Claim
                        6f.   Student loans                                                             6f.   $                 0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                     6g.   $                 0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts         6h.   $                 0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount      6i.
                              here.                                                                           $             2,874.43

                        6j.   Total Nonpriority. Add lines 6f through 6i.                               6j.   $             2,874.43




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 19-43834                 Doc 21            Filed 07/29/19 Entered 07/29/19 16:15:17                         Main Document
                                                                           Pg 5 of 7



 Fill in this information to identify your case:

 Debtor 1                    Christy White
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MISSOURI

 Case number              19-43834
 (if known)
                                                                                                                                     Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


               No

         Yes. Name of person                                                                                   Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Christy White                                                         X
              Christy White                                                             Signature of Debtor 2
              Signature of Debtor 1

              Date       July 26, 2019                                                  Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 19-43834                    Doc 21            Filed 07/29/19 Entered 07/29/19 16:15:17              Main Document
                                                                           Pg 6 of 7



                                                               United States Bankruptcy Court
                                                                     Eastern District of Missouri
 In re      Christy White                                                                                Case No.   19-43834
                                                                                 Debtor(s)               Chapter    13




                                         VERIFICATION OF CREDITOR MATRIX - AMENDED

       The above named debtor(s) hereby certifies/certify under penalty of perjury that the attached list
containing the names and addresses of my creditors (Matrix), consisting of 1 page(s) and is true, correct and
complete.




                                                                               /s/ Christy White
                                                                               Christy White
                                                                               Debtor


                                                                               Dated:    July 26, 2019




                                                                                                                               (L.F. 2 Rev. 03/03)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
    Case 19-43834   Doc 21   Filed 07/29/19 Entered 07/29/19 16:15:17   Main Document
                                          Pg 7 of 7

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                         Leap Credit, LLC
                         3348 Peachtree St. NE, Ste. 150
                         Atlanta, GA 30326
